Citation Nr: 0948000	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  92-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a substance abuse 
disorder, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for residuals of 
hepatitis, to include liver damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Philadelphia, 
Pennsylvania, which denied the benefits sought on appeal.

The Board notes that the issues of service connection for a 
substance abuse disorder, to include as secondary to a 
service-connected left shoulder disability; and service 
connection for residuals of hepatitis, to include liver 
damage, were previously denied by the Board in an August 1994 
decision.  The Veteran appealed that denial to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in July 1995, the Court vacated the August 1994 
Board decision for development consistent with the parties' 
Joint Motion for Remand and to Stay Further Proceedings.  The 
case was returned to the Board and was remanded in November 
1995, April 2000, and April 2001 for additional development.

During the pendency of the appeal, in December 2005, the 
Veteran, in pertinent part, perfected a substantive appeal as 
to the additional issue of service connection for an acquired 
psychiatric disorder, which had been denied by the RO in June 
2004.

In December 1992, December 2000, and May 2009, the Veteran 
testified at a personal hearing in Washington, DC, over which 
Veterans Law Judges of the Board presided.  A transcript of 
each hearing has been associated with the Veteran's claims 
file. 


During the May 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for a back disorder.  
Additionally, in a letter received by the Board in July 2009, 
the Veteran requested an increased disability rating for his 
service-connected post-operative residuals of septoplasty.  
The Board does not have jurisdiction of these issues as they 
have not been adjudicated by the RO.  Absent a decision, a 
notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of an issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The issues are, therefore, referred to the RO for appropriate 
action.

The issues of service connection for a substance abuse 
disorder, to include as secondary to service-connected 
disabilities; and service connection for residuals of 
hepatitis, to include liver damage, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Bipolar disorder was first manifested during the Veteran's 
period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bipolar disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of service 
connection for bipolar disorder.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).




Acquired psychiatric disorder

The Veteran asserts that he has an acquired psychiatric 
disorder that is manifested as a result of his period of 
active service.  Specifically, he contends that he is 
currently diagnosed with a bipolar disorder which first began 
during his period of active service, and which has continued 
since that time.

A review of the Veteran's service treatment records reveals 
that the Veteran was not diagnosed with a psychiatric 
disorder, to include bipolar disorder, during his period of 
active service.  A service treatment record dated in January 
1981 shows that the Veteran had reported continued chronic 
neck and shoulder pain associated with an earlier injury that 
had been unresponsive to therapy.  The examiner indicated 
that there was a significant stress-related component (mostly 
tension headaches) and stress management was recommended.  An 
impression of rule out somatization disorder was given.  
Psychological testing also revealed psychophysiologic 
conversion reaction.

A report of medical examination dated in April 1981 shows 
that the Veteran indicated having a history of intravenous 
heroin use and light alcohol use.  He added that he was not 
psychologically dependent on the above named drugs.

A service treatment record dated in July 1981 shows that the 
Veteran was treated for alcohol abuse.  The clinical course 
revealed poor coping skills, low stress tolerance, low self-
esteem, and difficulty expressing feelings.  The Veteran had 
also reported a concurrent drug problem for which he was 
motivated towards treatment.

The Veteran's separation report of medical examination dated 
in October 1985 shows that clinical psychiatric evaluation 
was within normal limits.  No personality deviation was 
indicated.  In the associated report of medical history, the 
Veteran added that he had never experienced nervous trouble 
of any sort.

Subsequent to service, VA and private outpatient treatment 
records dated from August 1990 to August 2000 show 
intermittent treatment for symptoms associated with substance 
abuse, to include alcohol, opiate, heroin, cocaine, and 
marijuana dependence.

During his August 1992 hearing before the Board, the Veteran 
asserted that medical mismanagement of a service-connected 
left shoulder injury in service resulted in the prolonged use 
of narcotic pain medication, which resulted in his ultimate 
addiction to narcotics.

VA examination reports dated in May 1993 and September 1993 
show that the Veteran was diagnosed with anxiety disorder 
with depressive features, not otherwise specified; and drug 
abuse.  In September 1993, following a review of the 
pertinent evidence, the examiner opined that the use of 
prescribed narcotics as shown in the record was limited to 
small amounts, short duration, and the Veteran  abstained 
from drugs between 1981 to 1988.  The examiner concluded that 
no relationship could be established between the use of 
narcotics in the service and the present condition.

VA hospital treatment records dated in July 1993, October 
1994, and January 1995 show treatment for substance 
dependence, opiates and marijuana; self-reported diagnosis of 
posttraumatic stress disorder (PTSD); and bipolar disorder.

A private medical record from J. S., M.D., dated in July 1994 
shows that the Veteran was diagnosed with bipolar disorder, 
in remission as a result of his treatment with Lithium; and 
psychoactive substance addiction being treated with 
Methadone.

VA hospital treatment records dated in February 1995 and 
March 1995 show, in pertinent part, that the Veteran was 
diagnosed with bipolar affective disorder with depressed 
mood; polysubstance abuse; and opiate dependence.

A VA hospital treatment record dated in August 1996 shows 
that the Veteran was diagnosed with polysubstance abuse and 
psychosis secondary to polysubstance abuse.

VA hospital treatment records dated from December 1996 to 
January 1997 show  that the Veteran was diagnosed 
polysubstance dependence, primarily opiates; and bipolar 
disorder, deferred.

VA hospital treatment records dated from March 1997 to June 
1997 show, in pertinent part, a discharge diagnosis of 
bipolar disorder by history; and cocaine and opiate 
dependence.

A VA outpatient treatment record dated in October 1998 shows 
an assessment of bipolar disorder with psychotic features; 
cocaine dependence; and opioid dependence.

A VA examination report dated in August 1999 shows that the 
Veteran's claims file had been reviewed in conjunction with 
conducting the examination of the Veteran.  The examiner 
noted the Veteran's inservice left shoulder injury, and that 
he had been treated with pain medication, rehabilitation, and 
limited duty.  The examiner reported that the Veteran had 
been treated with limited amounts of pain medication, 
although he disputed this fact, and had claimed that he was 
treated with larger amounts of pain medication.  The examiner 
stated that the Veteran was prescribed Percocet for 
approximately five months.  The examiner noted that according 
to the records, the Veteran continued to report pain, and 
that he started using heroin shortly after Percocet was 
"abruptly discontinued by his orthopedic physicians." The 
Veteran then used heroin for one year, until he was admitted 
to a rehabilitation program.  The examiner indicated that 
according to the medical record, the Veteran was then opiate 
free from 1981 to 1988, although he stated that he used 
alcohol during that time.  In 1988, the Veteran began to use 
opiates again, and subsequently had multiple hospitalizations 
and outpatient treatment for opiate and cocaine abuse and 
bipolar disorder, diagnosed in 1993.  The Veteran stated that 
on many occasions that he began to use illicit opiates 
following the prescription of Percocet by his military 
physicians.

The examiner summarized that the Veteran appeared to have 
begun to use opiates shortly after cessation of prescribed 
Percocet, and continued to do so for approximately one year.  
He entered a rehabilitation program, and was opiate free for 
the next seven years.  The examiner opined that the Veteran's 
initial opiate use may have been a result of the abrupt 
cessation of prescribed narcotic pain medication, "but his 
subsequent relapse in 1988 was not related to the initial 
shoulder injury or treatment."  The examiner stated that 
"resuming opiate use seven years after cessation does not 
appear to be casually or etiologically related to [the 
Veteran's] initial injury and prescribed opiate medication." 

Private hospital treatment records from White Deer Run dated 
in November 1999 and December 1999 show that the Veteran was 
treated for cocaine dependence; opiate dependence; sedative 
hypnotic dependence; nicotine dependence; and bipolar 
disorder-manic.

During his December 2000 hearing, the Veteran reiterated that 
he had been sent for treatment in service for alcohol 
dependence, but that he had not been given the appropriate 
treatment for his substance dependence, and that he was 
discharged from service while dependent on various 
substances.  He added that his subsequent diagnosis of 
bipolar disorder was related to his substance abuse which was 
manifested during his period of active service.

VA outpatient treatment records dated from February 2000 to 
April 2004 show that the Veteran was treated for depression 
and symptoms associated with bipolar disorder.  Continued 
heroine abuse was also noted.

A private medical record from I. R., M.D., dated in January 
2001, shows that the Veteran was being evaluated for a 10 
year history of bipolar disorder.  

A VA medical record dated in December 2005 shows that the 
Veteran's claims file was reviewed by the examiner in 
conjunction with rendering the opinion.  The examiner 
indicated that documentation of alcohol problems and 
treatment was sparse.  A Narrative Summary from the Navy Drug 
Rehabilitation Center had indicated that the Veteran used 
beer weekly from October 1976 until admission in April 1981, 
and used heroin daily from July 1980 to April 1981.  At his 
disposition from the program, he was not considered to be 
drug dependent.  The next references to alcohol were in the 
progress notes from the Counseling Assistance Center (CAAC) 
at the Naval Station in Norfolk and the USS J. Daniels in 
August 1984, which noted that he had been referred for 
placement on Anatabuse as a prerequisite for inpatient 
treatment for alcohol dependence.  The examiner concluded 
that based on the lack of documentation in the medical 
record, it could not be determined that the Veteran's alcohol 
use was due to cessation of pain medication or the left 
shoulder injury.

VA outpatient treatment records dated from July 2003 to March 
2007 show that the Veteran was treated for continued symptoms 
associated with bipolar disorder.

During his May 2009 hearing, the Veteran reiterated that he 
had bipolar disorder and a substance abuse disorder that was 
related to his period of active service.  He also reiterated 
that his substance abuse was the result of self medicating 
and eventual addiction following the cessation of prescribed 
pain medication for his service-connected left shoulder 
disability.

A private medical record from S. C. P., M.D., dated in July 
2009 shows that the Veteran was being treated for chronic 
pain syndrome and bipolar disorder since January 2005.  The 
examiner indicated that based on a review of the Veteran's 
available service records, and his subsequent treatment 
records, it was his professional opinion, within a reasonable 
degree of certainty, that his bipolar disorder started during 
his period of active service.  Dr. P. explained that while 
the Veteran was not diagnosed as having this disorder during 
service, such diagnostic omissions were common.  Indeed, Dr. 
P. stated that "[w]hile the usual age for onset of bipolar 
disorder was said to be from adolescence through early 
twenties, because of the complexity of the disorder, a 
correct diagnosis could be delayed for several years or 
more."  Dr. P. further explained that while bipolar disorder 
was apparently not considered as an explanation for the 
Veteran's erratic behavior during service, his records were 
said to amply document behavior that supported such a 
diagnosis.  It was notes that the service personnel records 
revealed marked instability and impulsiveness, demonstrated 
by behavior patterns alternating between favorable work 
performance and that resulting in disciplinary action.  Such 
marked inconsistency in work performance and attitude, along 
with other related symptoms (i.e., severe mood swings, 
impaired judgment, lack of inhibitions, talkativeness, 
impulsiveness, risk taking, and intermittently heavy alcohol 
use) were said to support the existence of a bipolar disorder 
at that time.

Having carefully reviewed the evidence of record and all 
applicable laws, the Board concludes that the evidence of 
record supports the grant of service connection for bipolar 
disorder.  

While the Veteran was not diagnosed with bipolar disorder 
during his period of active service, the service treatment 
records do show that the Veteran was said to have experienced 
certain symptoms and behavior patterns which, as demonstrated 
above, were early manifestations of the subsequent diagnosis.  
The Veteran was eventually diagnosed with bipolar disorder by 
the early 1990's.  

The Board finds probative the July 2009 opinion of Dr. P., 
which concluded that it was his professional opinion, within 
a reasonable degree of certainty, that the Veteran's current 
bipolar disorder started during his period of active service.  
This opinion is considered probative as it was definitive, 
based upon a complete review of the Veteran's medical 
treatment records as set forth above, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight. Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The Board has considered the September 1993 opinion of the VA 
examiner which concluded that a relationship between the 
current use of narcotics in service and the present condition 
could not be established.  While this opinion attempted to 
address the relationship between narcotic use in service and 
the Veteran's post-service diagnoses (which on this 
examination did not include bipolar disorder), there was no 
effort to address the possibility that the Veteran's overall 
behavior in service may have actually been early 
manifestations of bipolar disorder.  As such, neither this 
opinion, nor any other of record, serves to rebut or 
otherwise diminish the probative weight of the opinion of Dr. 
P. in support of the Veteran's claim.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).


ORDER

Service connection for bipolar disorder is granted.


REMAND

Unfortunately, another remand is required in this case as to 
the issues of service connection for a substance abuse 
disorder, to include as secondary to service-connected 
disabilities; and service connection for residuals of 
hepatitis, to include liver damage.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

As to the issue of service connection for a substance abuse 
disorder, as noted above, service connection may be 
established on a secondary basis for a disability that was 
either caused by or is aggravated by a service-connected 
disability.  The Board finds that VA examiners in September 
1993, August 1999, and December 2005, concluded that no 
relationship could be established between the use of 
narcotics in service and his left shoulder injury.  However, 
in his July 2009 opinion, Dr. P. explained that one half of 
patients ultimately diagnosed with bipolar disorder had a 
history of comorbid substance abuse, including excessive use 
of alcohol, and that bipolar disorder and substance abuse 
frequently occurred together, leading to comorbid dependence.  
Dr. P. has essentially raised the possibility of entitlement 
to service connection for the substance abuse disorder on a 
previously unexplored theory as secondary to the now service-
connected bipolar disorder.  In this regard, while Dr. P. has 
established that that bipolar disorder and substance abuse 
frequently occurred together, leading to comorbid dependence, 
it is not clear from his opinion whether the bipolar disorder 
actually caused or aggravates the substance abuse disorder.  
Comorbidity is defined as "a concomitant, but unrelated 
pathologic or disease process; usually used in epidemiology 
to indicate the coexistence of two or more disease 
processes."  STEDMAN'S MEDICAL DICTIONARY 372 (26th ed. 
1995). 

Moreover, in his July 2009 letter, Dr. P. indicated that in 
formulating his opinion, he reviewed the Veteran's available 
service records and his own subsequent treatment records.  It 
is not clear whether Dr. P. had access to the evidence 
contained within the Veteran's entire claims file which 
contains several volumes of service, VA hospital, and VA 
outpatient treatment records.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As such, on remand, the 
Veteran should be scheduled for an appropriate VA examination 
so that a medical opinion may be obtained as to the current 
nature and etiology of his asserted substance abuse disorder 
as it relates to his now service-connected bipolar disorder.    
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).

As to the issue of service connection for residuals of 
hepatitis, to include liver damage, the Veteran asserts that 
he currently has residuals of hepatitis B and C which were 
first manifested during his period of active service.

A review of the Veteran's service treatment records reveals 
that in April 1981 the Veteran indicated having a history of 
intravenous heroin use.  In June 1981, he was diagnosed with 
hepatitis B.  A service treatment record dated in August 1981 
described the Veteran as having had resolved acute hepatitis.  
A service treatment record dated in September 1985 shows that 
a history of hepatitis B in 1981 was noted.

The Veteran's October 1985 separation report of medical 
examination shows no pertinent abnormalities or residuals of 
hepatitis, to include any liver disorder or damage.  In the 
associated report of medical history, it was indicated that 
the Veteran had a history of hepatitis B in May 1981 and 
August 1981.

Subsequent to service, a VA laboratory report dated in 
November 1990 shows that the Veteran tested positive for the 
hepatitis B antibody.

During his August 1992 hearing, the Veteran described that he 
currently had hepatitis as a result of intravenous drug use 
during his period of active service.  He added that he had 
not had a full blown episode of hepatitis since his initial 
diagnosis in service.

A private nursing admission report dated in July 1993 shows 
that the Veteran was said to have a history of sharing 
needles and snorting cocaine.  A history of hepatitis B and C 
was also noted.

A VA examination report dated in July 1993 shows that the 
examiner indicated that while the Veteran had tested positive 
for the hepatitis B antibody and hepatitis C, there was no 
evidence that the Veteran had chronic hepatitis.

VA laboratory reports dated from January 1993 to July 1994 
show that the Veteran continued to test positive for the 
hepatitis B antibody and hepatitis C.

VA hospital treatment records dated from October 1994 to 
August 1998 show that while undergoing treatment for bipolar 
disorder and substance dependence, the Veteran was noted to 
also have a history of hepatitis B and C.  There were no 
active symptoms noted.

During his December 2000 hearing, the Veteran described that 
he had been treated for hepatitis on two occasions (June 1981 
and August 1981) during his period of active service.  He 
added that during both hospital stays, his liver function 
tests were above normal.  He also testified that subsequent 
to service, an ultrasound conducted by a Dr. G. in 1999 had 
shown fatty tissue and scarring of the liver which was 
indicative of the onset of cirrhosis of the liver, and that 
the waxing and waning of his liver function tests was 
characteristic of his chronic hepatitis.

A private outpatient treatment record dated in April 2000 
shows that the Veteran was said to have tested positive for 
hepatitis C.

A private medical record from R. A. G., M.D., dated in 
January 2001 shows that the Veteran reported right upper 
quadrant pain.  It was indicated that there was nothing to 
suggest biliary tract disease from his history of hepatitis.  
He had an ultrasound in the past which revealed a fatty 
liver.  His review of systems was otherwise unremarkable.  He 
also had a prior history of both hepatitis B and hepatitis C.  
Physical examination revealed some tenderness in the right 
upper quadrant over the rib cage.  There was no palpable 
spleen.  There were no stigmata of chronic liver disease.  
There was no asterixis, and stool hemoccult was negative.  
The examiner concluded that the right upper quadrant pain did 
not sound visceral in nature, but rather radicular in nature.  
The Veteran had been recommended to have repeat liver 
function studies conducted, but he never obtained any.  The 
old liver function studies were said to be within normal 
limits.  The Veteran was said to have hepatitis C with normal 
liver function studies.  The Veteran also refused a liver 
biopsy study.

A VA radiology report dated in April 2001 shows that the 
Veteran had an essentially unremarkable abdomen on 
examination.

A VA examination report dated in February 2006 shows that the 
examiner indicated that he reviewed the Veteran's claims file 
in conjunction with conducting the examination of the 
Veteran.  The Veteran reported a history as set forth above.  
The examiner indicated that there was no history of 
intravenous drug use, body piercings, tattoos, cocaine use, 
blood transfusions, prostitutes, shared razor blades or 
toothbrushes, or exposure to combat.  The Veteran described 
that in the 1990's, his viral load was 27,000, but that at 
the latest testing it was zero.  His liver function tests 
were normal.  He described chronic fatigue, right upper 
quadrant pain, pruritus, and diaphoresis.  Physical 
examination revealed no stigmata of chronic liver disease.  
His liver was not palpable.  The assessment was hepatitis B 
resolved and hepatitis C resolved.  The examiner explained 
that because the Veteran had a positive viral load in the 
1990's, his initial exposure to hepatitis C was as likely as 
not in the 1990's and resolved.  He added that it would be 
unlikely that he had hepatitis C in 1981 with a positive 
viral load for more than a decade with a viral load 
spontaneously dropping to zero.

VA outpatient treatment records dated from February 2006 to 
March 2007 show that the Veteran was intermittently given 
assessments of hepatitis B and C, but that no viral load was 
detected.  Alpha-fetoprotein and ultrasonography were 
negative.

A VA radiology report dated in June 2009 shows that a 
complete ultrasound of the abdomen revealed small bilateral 
renal cysts, but an otherwise unremarkable study.

During the Veteran's May 2009 hearing, he asserted that he 
used cocaine and heroin in service, and that this had caused 
his currently diagnosed hepatitis B and C.  He also indicated 
that his liver function was currently being monitored by 
ultrasound at the VA medical center.

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the Veteran's claim of service connection for residuals of 
hepatitis, to include liver damage.  The evidence of record 
reflects that the Veteran has tested positive for the 
hepatitis B antibody and hepatitis C, and was treated for 
hepatitis while in service.  The Veteran has a long history 
of intravenous drug use, to include during his period of 
active service.  The Veteran was afforded a VA examination 
February 2006 which concluded that his initial exposure to 
hepatitis C was as likely as not in the 1990's and resolved.  
However, this conclusion is inconsistent with the evidence of 
record, which includes findings of the Veteran having fatty 
liver condition and the claim of treatment for liver disease 
at VA facilities.  Moreover, in his examination report, the 
examiner also indicated that there had been no history of 
intravenous drug use in service.  As the record is clear that 
the Veteran had a long history of intravenous drug use, to 
include during his period of active service, the Board finds 
that the probative value of this opinion is diminished.  As 
such, it is remains unclear whether the Veteran has developed 
a chronic disability manifested by hepatitis B or hepatitis C 
that is the result of the Veteran's period of active service.  
As such, the claim must be remanded for a VA examination to 
be scheduled for current hepatitis serologic testing, and for 
an opinion to be rendered as to the likelihood that the 
Veteran currently has a chronic disability manifested by 
hepatitis B or hepatitis C that is etiologically related to 
his period of active service.

Additionally, during his May 2009 hearing, the Veteran 
indicated that he was receiving continued treatment for his 
residuals of hepatitis, to include liver damage, at the VA 
Medical Center in Philadelphia, Pennsylvania.  As such, the 
RO/AMC should make efforts to obtain any of the Veteran's VA 
treatment records that have not yet been associated with his 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's 
treatment records relating to treatment 
for a substance abuse disorder, hepatitis 
B, hepatitis C, or any other liver 
disorder, from the Philadelphia, PA, VA 
Medical Center, dated since March 2007.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
ascertain the extent, nature, and 
etiology of his asserted substance abuse 
disorder.  The entire claims file must be 
made available and reviewed by the 
examiner.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify if 
the Veteran currently has a substance 
abuse disorder.  If the Veteran has such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether the disorder 
found on examination was incurred in or 
aggravated by service.

The examiner should also determine 
whether any such disorder found on 
examination was caused by, or is 
aggravated (permanently worsened) by the 
Veteran's service-connected bipolar 
disorder.

A clear rationale for all opinions would 
be helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
In offering these assessments, the 
examiner must discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence, to include the 
July 2009 opinion from Dr. P.  The 
examiner should also acknowledge the 
Veteran's report of a continuity of 
symptomatology.

3.  The RO/AMC shall afford the Veteran a 
VA examination with the appropriate 
specialist to determine the nature and 
etiology of his asserted residuals of 
hepatitis, to include liver damage.  The 
Veteran's claims file and a copy of this 
Remand must be made available to the 
examiner for review.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, but should include 
hepatitis B and hepatitis C serological 
testing.

The examiner should specifically discuss 
the impact of the Veteran's history of 
inservice and post-service intravenous 
drug use on his liver function tests, as 
well as the relationship of the inservice 
diagnosis of and treatment for hepatitis 
B to the current findings.  The examiner 
should then render an opinion as to 
whether the Veteran has a current chronic 
disability manifested by hepatitis B and 
hepatitis C, to include any residuals 
thereof.  If so, the examiner is 
requested to opine whether it is at least 
as likely as not that any 
such current chronic disability is 
manifested as a result of the Veteran's 
period of active service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
It is requested that the examiner 
consider and reconcile any additional 
opinions of record or any contradictory 
evidence regarding the above. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
              STEVEN D. REISS 	   RAYMOND F. FERNER
	        Acting Veterans Law Judge                             
Acting Veterans Law Judge
        Board of Veterans' Appeals                             
Board of Veterans' Appeals



	                         
__________________________________________
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


